Citation Nr: 0630078	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  00-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for acute meningitis.

2.  Entitlement to service connection for migraine headaches 
secondary to meningitis.

3.  Entitlement to service connection for arthritis as 
secondary to meningitis.

4.  Entitlement to service connection for sinusitis as 
secondary to meningitis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

WITNESS AT HEARING ON APPEAL

Dr. O. V.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.    

In December 1999, the veteran apparently filed claims 
concerning "body weakness," poor vision, hearing loss, loss 
of balance, and depression and "worryness."  In June 2001, 
the Board referred this matter to the RO for appropriate 
action, but the record, to date, does not reflect such 
action.  It is again REFERRED.


FINDINGS OF FACT

1.  No current diagnosis of meningitis is in effect. 

2.  No claimed disability is shown to be a residual of, or 
etiologically related to, history of in-service meningitis. 

3.  Arthritis is not shown to have become manifested within 
one year after discharge from active service.  


CONCLUSION OF LAW

The criteria for service connection for acute meningitis, 
migraine headaches, arthritis, and sinusitis are not met.  
38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran contends that he was hospitalized for meningitis 
during active duty in 1957.  He claims that his present 
headaches, arthritis (where in the body not specified), and 
sinus problems are all residuals of meningitis.

The record does not contain the veteran's service medical 
records.  The RO concluded that the veteran's service medical 
and personnel records, if they had existed, likely were lost 
to a fire.  The veteran contends, and the Board agrees, that 
the apparent loss of his service medical and personnel 
records is not due to any fault on his part.  Under such 
circumstances, the Board has a heightened duty to explain the 
reasons and bases for its decision.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  Notwithstanding the potential evidentiary gap 
posed by the lack of service medical and/or personnel 
records, the Board must conclude that the preponderance of 
the evidence is against the claim, as explained below.  

The Board first addresses meningitis itself, as the other 
three disorders are claimed as secondary thereto.  Most 
recent clinical evidence specific to that claimed disorder is 
in the March 2006 VA "brain and spinal cord" examination 
report.  The examiner diagnosed the veteran only with history 
of meningitis based on information relayed to him concerning 
in-service meningitis; he did not conclude that a present 
diagnosis is warranted.  The examiner specifically said that 
there is no "objective neurological sequella" of 
meningitis.  Even in 2001, another VA examiner diagnosed the 
veteran with "status post meningitis in 1957," but did not 
then diagnose him with meningitis.  Evidence of present 
manifestation of the claimed disability is a prerequisite for 
service connection.  38 C.F.R. § 3.303 (2005); Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997) (38 U.S.C.A. §§ 1110 
and 1131 require that a present disability be manifested for 
service connection).  The lack of current clinical evidence 
of meningitis disfavors the claim.  Also, the examiner's 
conclusion that there are no neurological sequelae of 
meningitis, and as well, lack of post-service clinical 
evidence of treatment for meningitis, also noted by the 
examiner, do not support the claim.    

As for the other disabilities claimed as residuals of 
meningitis in service, in March 2006, a VA examiner did 
diagnose the veteran with migraine headaches, but did not 
link headaches to history of meningitis.  To support that 
conclusion, he noted that the veteran himself reported that 
headaches had their onset some 10-12 years after the reported 
bout of meningitis in 1957, in effect indicating that such 
gap in time between the bout of meningitis, assuming it did 
occur as alleged, and onset of headaches is medically 
relevant to find lack of basis for etiological link.  

The Board acknowledges that another VA examiner diagnosed the 
veteran with migraine headaches (see October 2001 VA 
examination report), but that appears to have been based 
largely on the veteran's reported history, which is 
contradicted elsewhere in the record.  More specifically, in 
October 2001, the veteran reported that he had had continuous 
migraine headaches since the 1957 bout of meningitis, but 
elsewhere, he said that headaches began some dozen years 
thereafter.  The examiner (in 2001) posits that the veteran 
might have been predisposed to headaches and that meningitis 
could have exacerbated the predisposition toward headaches, 
but that postulation is dependent on the examiner's 
assumption of the truth of the veteran's report that he has 
had continuous, significant migraine headaches since the 1957 
bout of meningitis.  Based on these considerations, the Board 
does not find the 2001 VA examination report particularly 
persuasive.      

As for the arthritis claim, another VA examiner diagnosed the 
veteran with degenerative joint disease in the right knee, 
sacroiliac joints, and D.I.P. joints in the feet, based on an 
examination, review of the medical history in the claims 
file, and clinical testing, as reflected in the March 2006 
"joints" examination report.  However, the examiner 
concluded that there is no basis to link history of 
meningitis to degenerative joint disease as degenerative 
joint disease is not "pathophysiologically or etiologically 
related to the condition of meningitis."  This statement is 
highly negative.  The Board is often tasked with weighing the 
probative merit of conflicting (positive versus negative) 
etiology opinions in service connection claims.  Here, the 
examiner did not state that it is "less likely than not" 
that degenerative joint disease may be due to prior 
meningitis in this case.  He said that such condition is not 
associated with meningitis.  

Finally, with respect to sinusitis, a third VA medical 
examiner diagnosed the veteran with "slightly densieted 
nasal septum cardilage" to the left causing no obstruction, 
as reflected in a March 2006 report.  The examiner concluded 
that that diagnosis "primarily involves the nose," that 
there is no clinical evidence, including radiographic 
evidence, of sinusitis, and that "meningitis does not leave 
sequele evidence of sinusitis."  Thus, not only does the 
veteran not have the diagnosed disability as claimed, there 
is no clinical basis to conclude that the nasal septum 
cartilage defect could be a residual of meningitis.          

While the Board has placed primary emphasis on the three VA 
examination reports discussed above, it acknowledges lay 
evidence in the form of the veteran's written statements as 
to history of in-service hospitalization for meningitis, and 
as well, written statements from friends and/or family.  
First, as to the former, even if the Board were to assume 
that the veteran did have a bout of meningitis in service - 
construing the lay evidence as to pertinent in-service 
illness as favorably as possible in the absence of service 
medical records - the clinical evidence fails to document 
present meningitis or residuals attributable to meningitis.  
In other words, credibility of the veteran's contention as to 
pertinent in-service manifestation of meningitis is not key 
in this case; rather, the lack of pertinent present diagnosis 
of meningitis itself, and, with respect to the other claimed 
disabilities, lack of clinical basis to conclude they are 
likely residuals of meningitis, are paramount to this claim.  

Moreover, to the extent the veteran's and others' lay 
statements were submitted to support a contention that there 
is an etiological link between meningitis and claimed 
disabilities, they are not deemed competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  To the extent the veteran's friends 
and/or family said, in nearly identical affidavits, that the 
veteran was in sound health before service, but was 
hospitalized in service for meningitis and had continuous 
treatment for it after discharge, those statements appear to 
have been based on the veteran's report to that effect, not 
based on the individuals' personal knowledge of that fact.  
Nor would such statements as to continuity of pertinent 
treatment, assuming they are true, be sufficient evidence on 
etiological link in light of the highly negative clinical 
evidence as discussed previously.  Finally, notwithstanding 
the lay statements, the record does not satisfactorily 
document continuous treatment for meningitis after discharge 
(in the form of clinical evidence), as further addressed 
below.

In this connection, the veteran submitted private doctors' 
statements to support his claim.  In April 1985, Dr. Marquez 
said that the veteran has been treated for migraine 
headaches, rheumatoid arthritis, acute gout crisis, and 
sinusitis since 1974, and is disabled therefrom.  In 
September 1996, Dr. Marquez said that the veteran has been 
treated for intense migraine headaches, arthritis, and 
sinusitis since March 1976, and which are all secondary to 
meningitis incurred in service and are completely disabling.  
Dr. Marquez's statements are marginally credible.  First of 
all, the statements are wholly conclusory and appear to have 
been based in large part, if not entirely, on the veteran's 
report of history of meningitis and his contention that the 
claimed disabilities stem from meningitis.  Moreover, the 
doctor's reports reflect two different dates on when the 
veteran purportedly began post-service treatment for 
meningitis, eroding the credibility of the statements.  This 
doctor does not state that he himself treated the veteran, 
and his two statements do not contain any information to 
suggest that he did, or that he knew of other clinicians who 
did, or the extent and frequency of treatment.  He does not 
discuss on what clinical bases (such as neurological or other 
diagnostic testing) he concludes that the veteran has 
meningitis or that other problems (like headaches) are 
attributable to meningitis.  As the record is devoid of any 
service medical or personnel records, Dr. Marquez certainly 
could not have based his decision on independent evidence 
(that is, other than on history as relayed to him by the 
veteran) of manifestation of meningitis in service.  
Moreover, even assuming the truth of the statement that the 
veteran began treatment in 1974, the earlier of the two dates 
given, that would indicate a 20-year gap between discharge 
and purported post-service meningitis and/or residuals 
thereof, without adequate explanation of why such gap can be 
ruled out as a negative factor in terms of determining 
etiology in this case.  Also, that statement carries little, 
if any, probative merit in the face of recent clinical 
determination that meningitis does not result in sequelae 
like arthritis or sinusitis.  As to headaches, while 
presently diagnosed, the 20-year gap in time tends not to 
support a positive etiological link, as the VA examiner 
observed.
              
Finally, the veteran submitted a statement from Dr. Valdes, a 
private doctor practicing general medicine, not dated but 
apparently added to the record in 1999.  This doctor also 
testified at the RO hearing; the substance of his testimony 
is similar to what is in his written report.  First of all, 
this doctor did not state that he ever treated the veteran 
for the claimed disabilities, or even that he conducted an 
examination of the veteran or other diagnostic testing 
specific to determine whether the veteran has meningitis or 
meningitis residuals.  His testimony apparently was solicited 
by the veteran to buttress his claim.  In fact, he testified 
that he did not ever treat the veteran for meningitis.  

Dr. Valdes's written statement is in large part reiteration 
of history relayed to him by the veteran; the doctor himself 
stated: "Patient is allegedly suffering [from] chronic 
cephalea, arthritis and sinusitis" and does not himself 
render any present diagnosis supported by clinical findings.  
Rather, his testimony suggests that, based on what the 
veteran has told him, it is apparent to him that the veteran 
had meningitis in 1957.  However, the record does not reflect 
present meningitis, as noted elsewhere in this decision.  

Dr. Valdes also said, in his written report, "there's no X-
ray evidence to sustain the allegation of arthritic 
process," which, along with other negative evidence, 
strongly disfavors the claim as to arthritis secondary to 
meningitis.  On this point, he provided clarification at the 
RO hearing, as he said that arthritic process could begin to 
take place, but only when meningitis is active.  Dr. Valdes's 
written statement apparently was prepared in 1999, and even 
then, he said he did not find radiographic evidence of 
arthritis, and the record does not document such evidence 
within the presumptive period (within one year after 
discharge from active duty; see 38 C.F.R. § 3.307, 3.309(a)).   

With respect to headaches, Dr. Valdes wrote that "a number 
of patients complain of recurrent headache although this 
usually disappears a year or two after the [meningitis] 
infection."  This statement merely suggests that headaches, 
as a generally matter, may be associated with meningitis (VA 
doctors, too, have not spoken to the contrary), but he does 
not diagnose the veteran with headaches or actually relate 
the veteran's complaints of headaches to history of 
meningitis.  Moreover, his written statement that headaches 
tend to cease shortly after a bout of meningitis and 
testimony that chronic headaches are reported by 1.5 to 2 
percent of people who have had meningitis, taken together, 
tend not to support the veteran's claim particularly as the 
veteran himself said that headaches began 10-12 years after 
service, as was noted by a VA examiner.  

As for sinusitis, in his report, Dr. Valdes referred to X-ray 
evidence of sinusitis on "1995 P.N.S. films."  Assuming 
that it is true that there was x-ray evidence of sinusitis in 
1995, the doctor did not link sinusitis to history of 
meningitis.  He merely states that "meningococcal meningitis 
may cause sinusitis although this is a rare manifestation."  
There is no clinical evidence that that is what happened in 
the veteran's case.  At the RO hearing, the doctor said that 
it is difficult to determine whether sinusitis preceded 
meningitis, or whether meningitis preceded sinusitis.                        

In sum, the evidence reflects history of meningitis, but not 
satisfactory evidence of present manifestation of residuals 
deemed to be consistent with such history.  Based on all of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the claim.  Therefore, it does not 
apply the benefit-of-reasonable doubt rule.  38 C.F.R. § 
3.102 (2005). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appeal arises from a 1997 rating decision for which 
appeal was perfected in 2000, before enactment of the law 
that requires the notice discussed above, and, as such, there 
is no basis to find procedural defect in terms of lack of 
notice itself or as to timing of any notice, before the date 
of enactment of the law.  Rather, the issue is whether the 
veteran was given proper notice during appeal.  See 
Pelegrini, at p. 120.

VA sent the veteran letters in June 2001 and June 2004, 
which, together, explained the criteria governing service 
connection, including the criterion of nexus between active 
duty and a claimed disability, and that, if he identifies the 
sources of pertinent evidence, then VA would assist him in 
obtaining records therefrom.  He was told that he ultimately 
is responsible for substantiating his claim, and that he 
could submit any pertinent evidence in his possession.  
Citation of 38 C.F.R. § 3.159 in the January 2002 and June 
2005 Supplemental Statements of the Case (SSOCs) reinforced 
notice of the fourth element.  Thus, the Board finds that 
full, 
content-complying notice was given during appeal.  Even as of 
April 2006, when the last SSOC was issued, before which time 
full notice was supplied, the veteran did not thereafter 
argue that VA failed to comply with notice requirements, or 
claim that additional pertinent evidence exists.  In fact, he 
wrote in April 2006: "I have no other information or 
evidence to give VA to substantiate my claim.  Please decide 
my claim as soon as possible."  Therefore, it finds no 
prejudicial error as to the timing of notice.  See Pelegrini 
v. Principi.  

Also, here, there is no issue as to "veteran" status.  The 
veteran was told that service connection criteria include 
present diagnosis of a disability and nexus between service 
and the disability.  The April 2006 SSOC told him about how 
degree of disability is evaluated , and what criteria govern 
determination of effective dates for the degree of disability 
and service connection.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private medical records, 
including VA examination results appropriate to this claim, 
private etiology opinions, the veteran's written statements, 
layperson statements, and RO hearing testimony.  Despite 
appropriate notice during appeal, the veteran has not 
identified sources of pertinent, existing evidence that is 
missing from the record and which he desires VA to review 
before adjudication.  

The Board acknowledges that the veteran referred to prior 
treatment (without specification as to when and for what 
problems specifically) and named Drs. Caballero and Losa, and 
the claims file does not include records bearing these 
doctors' names.  Also, the veteran told the VA examiner 
during the March 2006 "joints" examination that he has been 
receiving Social Security Administration (SSA) benefits for 
20 years.  The Board has considered whether a remand is 
warranted to obtain any missing private medical and SSA 
records, but concludes it is not.  As the veteran is now 70 
years old, it is unlikely that pertinent SSA records 
concerning a SSA disability claim still exist.  Moreover, the 
veteran was told, more than once, that evidence of 
manifestation of claimed disability and nexus between service 
and the disability would be important to his case.  The fact 
that he sought and procured private nexus evidence 
(particularly that from Dr. Marquez) and arranged for Dr. 
Valdes to testify demonstrates that he understood what 
missing evidence is needed, even though the Board does not 
find it adequately persuasive for the reasons cited earlier.  
He was represented in his claim, and he explicitly stated in 
April 2006 that he desires appellate adjudication based on 
the evidence of record.  As of April 2006, he was sent the 
last SSOC that included the RO's determination, based in 
large part on unfavorable March 2006 examination findings, 
that the claim remains denied.  Yet, he did not state that 
non-VA sources, like the SSA or other private doctors, have 
custody of evidence (such as favorable nexus opinion) that 
could materially affect the decision.  Based on all of the 
foregoing, the Board concludes that VA's duty to assist was 
met, and the Board is not precluded from adjudicating this 
decision based on the record.


ORDER

Service connection for acute meningitis, migraine headaches, 
arthritis, and sinusitis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


